                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ILLINOIS

 DIEGO MILLER,                                   )
 WARRLEY SOARS, and                              )
 WARLEY SANTIAGO,                                )
                                                 )
                    Plaintiffs,                  )      Case No. 3:19-cv-242-JPG-GCS
                                                 )
 vs.                                             )
                                                 )
 PAM TRANSPORT, INC., and                        )
 JAMES OLIVER DOTSON,                            )
                                                 )
                    Defendants.                  )

                                  MEMORANDUM & ORDER

SISON, Magistrate Judge:

       On September 23, 2019, the undersigned held a discovery dispute conference in

this action. (Doc. 43). A transcript of the hearing was prepared (Doc. 67), and both

Plaintiffs and Defendants now request redactions of that transcript. The requests have

been referred to the undersigned for disposition. Upon review, the Court finds that

additional information from the parties is needed before the requests can be granted.

       There is a presumption that judicial records are in the public domain, and there is

both a common law and a constitutional right of access to documents filed in litigation.

See, e.g., Baxter Intern., Inc. v. Abbott Laboratories, 297 F.3d 544, 545 (7th Cir. 2002); Methodist

Hosps., Inc. v. Sullivan, 91 F.3d 1026, 1031 (7th Cir. 1996); Grove Fresh Distrib., Inc. v.

Everfresh Juice Co., 24 F.3d 893, 897 (7th Cir. 1994); Nixon v. Warner Communications, Inc.,

435 U.S. 589, 597-599 (1978). That is to say that “court files and documents should be open

to the public unless the court finds that its records are being used for improper purposes.”
Grove Fresh, 24 F.3d at 897. In reviewing the transcript redaction requests made by the

parties (Docs. 70, 73), the undersigned cannot discern the reasoning underpinning the

requests and cannot determine whether granting the requested redactions is appropriate

or even permissible.

       The redactions requested by the parties are lengthy, encompassing more than 20

pages of the transcript. As it stands, these requests cannot be granted. The parties are

hereby DIRECTED to supplement their redaction requests with enough information for

the undersigned to determine why each section needs to be redacted and, as a result,

whether redaction is necessary and appropriate under the circumstances. The

supplements, not to exceed 4 pages in length, shall be filed on or before February 7, 2019.

To the extent that the parties seek redaction of many of the same portions of the transcript,

a single joint supplement may be submitted in lieu of separate documents, if desired.

       IT IS SO ORDERED.                                                Digitally signed by
                                                                        Magistrate Judge
       Dated: January 24, 2020.                                         Gilbert C. Sison
                                                                        Date: 2020.01.24
                                                                        11:32:32 -06'00'
                                                         ______________________________
                                                         GILBERT C. SISON
                                                         United States Magistrate Judge
